COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


CLINTON'S REPAIR SERVICE, INC.
AND
ERIE INSURANCE EXCHANGE                        MEMORANDUM OPINION *
                                                   PER CURIAM
v.   Record No. 0133-97-3                         JULY 1, 1997

TERRY WILLIAM LESTER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Christopher M. Kite; Monica L. Taylor;
           Gentry, Locke, Rakes & Moore, on brief), for
           appellants.

           (Ginger J. Largen; Morefield, Kendrick, Hess &
           Largen, on brief), for appellee.



     Clinton's Repair Service, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Terry William

Lester proved he sustained an injury by accident arising out of

and in the course of his employment on March 12, 1996.    Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     In rendering its decision, the commission found as follows:
          [Lester] credibly testified in detail that he
          felt an initial "tug" in his right groin
          while climbing onto a bulldozer after
          lunchtime. Both the hearing and deposition
          testimony reveal that after the bulldozer was
          fixed, [Lester] experienced increasing,
          though not constant, pain, requiring [Lester]
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
           to exit the truck at Shorts Gap, and finally
           present to the emergency room after returning
           home. The recorded statement similarly
           documents this increasing pain beginning
           after fixing a dozer, and [Lester] has
           explained that he did not relate the initial
           "tug" because he was focused on the
           development of severe pain later on.

                Significantly, at the hospital on the
           evening of March 12, 1996, Dr. Chavez
           reported a history of sudden pain while
           climbing up a dozer, which corroborates
           [Lester's] testimony. Dr. Chavez's reports
           also establish the requisite causal
           connection between the work incident and the
           diagnosis of testicular torsion requiring
           emergency surgery. The more general history
           reported by Dr. Patel consistently documents
           a sudden pain at work which also supports a
           finding of sudden injury.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."     Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).    "In determining whether credible

evidence exists, the appellate court does not retry the facts,

reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).   "The fact that there is contrary evidence in the record

is of no consequence if there is credible evidence to support the

commission's finding."     Id.
     In rendering its decision, the commission considered the




                                   2
various medical histories, Lester's statements to his employer,

and Lester's recorded statement.       The commission resolved any

inconsistencies in this evidence in favor of Lester.      Lester's

testimony, which is corroborated by contemporaneous medical

reports, provides credible evidence to support the commission's

finding that he proved an identifiable incident.      Lester's

testimony and the medical evidence proved that the incident

caused a sudden mechanical change in his body.      The commission so

found.   Thus, those findings are conclusive on this appeal.         See

James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382
S.E.2d 487, 488 (1989).   Those findings are sufficient to prove

injury by accident arising out of employment.

     For the reasons stated, we affirm the commission's decision.

                                                            Affirmed.




                                   3